Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending. 

Response to Remarks:
Regarding 101:
A. Not Directed Towards an Abstract Idea:
The Applicant on pages 15-18 of the Remarks is essentially, as understood by the Examiner, asserting/arguing that an abstract idea does not exist since there is an improvement in the field of operational timeliness into a service facility. The Examiner does not agree.

In determining patent eligibility the consideration regarding an improvement has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f)

“…in cases involving software, step one often “turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.” Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d 1303, 1306–07 (Fed. Cir. 2020) (citing Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020)). “We have routinely held software claims patent eligible under Alice step one when they are directed to improvements to the functionality of a computer or network platform itself.” Id. at 1307 (collecting cases). Thus, as understood by the Examiner, under Alice (in which the rejection was made) there must exist a technological problem and a technological solution.  

Here there should be more than a series of abstract steps (i.e. “receiving,” “accessing”) using result-based functional language. Moreover, although the Applicant uses technology (i.e. the computer program) to determine and predict the notification of operational timeliness this is being used as merely a tool. The software program methodology is not functioning in any capacity (nor is the computer itself) to accomplish beyond what it is already designed to accomplish. The tools of the software and the computer are merely performing their routine and conventional applications. 

Thus, the rejection is maintained. 





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1-20 are directed to the abstract idea of a mental process.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 8, and 15 when “taken as a whole,” are directed to the abstract idea of a mental process. 

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within a mental process and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…work stations…automobile service facility…server…network…automobile…customer device…processor…memory storing instructions…”


The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-7, 9-14, and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1-20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 8, and 15 do include various elements that are not directed to the abstract idea.  These elements include, “…work stations…automobile service facility…server…network…automobile…customer device…processor…memory storing instructions…”

 These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-7, 9-14, and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8, and 15.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Patent No. 10,891,565.

Claim 1 of instant application is compared to claims 1 of patent 10,891,565 in the following table:
Instant Application: 17115725
Patent: 10,891,565 
 A method for notifying customers of real-time timing information associated with servicing of automobiles in an automobile service facility, the method comprising:
A method for notifying customers of real-time timing information associated with servicing of automobiles in an automobile maintenance service facility implementing a no-appointment-necessary policy, the method comprising:


receiving over a period of time, by a server and from a plurality of work station devices connected to the server via one or more network connections, first timing information for a plurality of first automobile service jobs, wherein:
the plurality of first automobile service jobs have already been started and are currently being performed at a plurality of work stations equipped to service the automobiles within the automobile service facility, and the first timing information includes an estimated amount of time until a respective first automobile service job is completed, 

continuously receiving over a period of time, by a server and from a plurality of work station devices connected to the server via one or more network connections, first timing information for a plurality of first automobile maintenance service jobs, wherein: the plurality of first automobile maintenance service jobs are ones that have already been started and that are currently being performed at a plurality of work stations equipped to service the automobiles within the automobile maintenance service facility, the first timing information includes an estimated amount of time until a respective first automobile maintenance service job is completed, and an individual work station of the plurality of work stations is associated with a corresponding work station device of the plurality of work station devices and the individual work station includes one or more automobile 

accessing, by the server and over the period of time, second timing information for a plurality of second automobile service jobs, wherein:
the plurality of second automobile service jobs have been placed in a service queue and are waiting to be started at the automobile service facility, and
the second timing information includes an estimated duration of time to complete a respective second automobile service job based at least in part on an automobile service job type,

continuously accessing, by the server and over the period of time, second timing information for a plurality of second automobile maintenance service jobs, wherein: the plurality of second automobile maintenance service jobs are ones that have been placed in a maintenance service queue and that are waiting to be started at the automobile maintenance service facility, the second timing information includes an estimated duration of time to complete a respective second automobile maintenance service job based at least in part on an automobile maintenance service job type, and the estimated duration of time to complete the respective second automobile maintenance service job is calculated based on averaging, for a predefined recent time period, actual durations of time taken to complete previously completed automobile maintenance service jobs of the automobile maintenance service job type;
determining, by the server in real-time based at least in part on the first timing information received over the period of time and the second timing information accessed over the period of time, estimated starting times for the plurality of second 
determining, by the server in real-time based at least in part on the first timing information received over the period of time and the second timing information accessed over the period of time, a next available starting time for a next automobile service job to be added to the service queue, wherein the next automobile service job is made available for any one of a plurality of next customers that decides to bring an automobile to the automobile service facility;



at least one of the estimated starting times determined for the plurality of second automobile service jobs; or





pushing, by the server and to the customer device, a social network notification of the real-time status update associated with the time when the automobile maintenance service job for the first customer, the second customer, and the any one of the plurality of next customers is to be completed at the automobile maintenance service facility or is to be started at the automobile maintenance service facility.


This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claims 1-20 of the instant application are substantially similar to claims 1-15 of the patent 10,891,565. 

 Claim 1 of the instant application recite substantially the same limitations of claims 1, 35, and 40 of the '565 Application; one difference being the instant application does not recite all of the additional limitations of the ‘565 application. In every step the instant application uses the functional attributes of the claim limitations to disclose the limitation elements without the detail of the ‘565 application. For example, the instant application discloses, “…communicating…the notification to the customer device…,” while the ‘565 application also discloses such a communication, but goes further into detail about how such a communication is performed, i.e. push notification.  However, It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified claim 1 of the instant Application, by removing the above mentioned additional limitation, since the claims of the present application and the claims of the '565 Application actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623